EXAMINER'S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Cory Zorsch on January 11th, 2020.

The application has been amended as follows: 
Claim 19. (Currently Amended) A method for controlling an audio system, comprising the steps of:   
detecting, at a first sensor of a first headphone, that the first headphone is engaged with an ear of a user; 
providing a first set of user control settings to a first user interface associated with the first headphone based on detecting that the first headphone is engaged with the ear of the user; 
providing a second set of user control settings to a second user interface associated with a second headphone based on detecting that the first headphone is 
detecting, at the first sensor of the first headphone, that the first headphone has been removed from the ear of the user, and 
providing the first set of user control settings to [[a]] the second user interface associated with [[a]] the second headphone based on the detection by the first sensor that the first headphone is removed from the ear of the user.


The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-4, none of the closest prior art, such as Masaki et al. (US 20170347348 A1) and Hollemans et al. (US 20060215847 A1), expressly teaches or reasonably suggests, along with the other elements, providing a first set of user control settings to the user interfaces of first and second headphones based on the sensor detection of the first headphone in a manner as claimed.

Regarding claims 5-19, none of the closest prior art, such as Masaki et al. (US 20170347348 A1) and Hollemans et al. (US 20060215847 A1), expressly teaches or reasonably suggests, along with the other elements, providing first and second set of user control settings to the user interfaces of first and second headphones based on the sensor detection of the first headphone in a manner as claimed.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS JOHN SUTHERS whose telephone number is (571)272-0563.  The examiner can normally be reached on M-F, 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/DOUGLAS J SUTHERS/            Examiner, Art Unit 2654  

/VIVIAN C CHIN/           Supervisory Patent Examiner, Art Unit 2654